     Case 3:21-cv-00433-CAB-DEB Document 27 Filed 08/23/21 PageID.368 Page 1 of 4



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8    KAOTICA IP CORP,                                   Case No.: 21-CV-433-CAB-DEB
 9                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
10    v.                                                 DISMISS COUNTERCLAIM AND
                                                         TO STRIKE AFFIRMATIVE
11    ICONIC MARS CORPORATION and
                                                         DEFENSES
      OLUSEYI JAMES OLALEYE,
12
                                     Defendants.         [Doc. No. 19]
13
14
           This matter is before the Court on Plaintiff’s motion to dismiss Defendants’
15
     counterclaims and to strike several affirmative defenses. The motion is fully briefed and
16
     the Court deems it suitable for submission without oral argument. For the reasons set forth
17
     below, the motion is granted.
18
           I.     Background
19
           According to the complaint, Plaintiff Kaotica IP Corporation (“Kaotica”) owns
20
     United States Patent Numbers 8,737,662 and D733,690, both of which are entitled “Noise
21
     Mitigating Microphone Attachment (the “‘662 Patent” and “‘690 Patent”, respectively).
22
     [Doc. No. 1 at ¶¶ 9, 12.] Kaotica also owns a copyright on packaging for the “Kaotica
23
     Eyeball” noise mitigating microphone attachment. [Id. at ¶ 15.] The complaint alleges
24
     that Defendants have infringed both Patents and the copyright and trade dress related to the
25
     Kaotica Eyeball.
26
           Defendants filed an answer along with eleven affirmative defenses and
27
     counterclaims for declaratory judgment of patent non-infringement, patent invalidity, and
28

                                                     1
                                                                                21-CV-433-CAB-DEB
     Case 3:21-cv-00433-CAB-DEB Document 27 Filed 08/23/21 PageID.369 Page 2 of 4



 1   copyright non-infringement . [Doc. No. 14.] Plaintiffs move to dismiss the counterclaims
 2   for non-infringement and invalidity of the ‘662 Patent and to strike affirmative defenses
 3   two through seven.
 4         II.    Legal Standards
 5                A.      Motion to Dismiss Counterclaims
 6         “A motion to dismiss a counterclaim brought pursuant to Federal Rule of Civil
 7   Procedure 12(b)(6) is analyzed under the same standard as a Rule 12(b)(6) motion to
 8   dismiss a plaintiff's complaint.” Leadership Studies, Inc. v. Blanchard Training & Dev.,
 9   Inc., No. 15CV1831-WQH-KSC, 2017 WL 3315652, at *4 (S.D. Cal. Aug. 2, 2017). To
10   survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient
11   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
12   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
13   U.S. 544, 570 (2007)). Thus, the Court “accept[s] factual allegations in the complaint as
14   true and construe[s] the pleadings in the light most favorable to the nonmoving party.”
15   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). On the
16   other hand, the Court is “not bound to accept as true a legal conclusion couched as a factual
17   allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Nor is the Court
18   “required to accept as true allegations that contradict exhibits attached to the Complaint or
19   matters properly subject to judicial notice, or allegations that are merely conclusory,
20   unwarranted deductions of fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ.
21   Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). “In sum, for a complaint to survive a motion to
22   dismiss, the non-conclusory factual content, and reasonable inferences from that content,
23   must be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
24   Serv., 572 F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).
25                B.      Motion to Strike
26         Under Federal Rule of Civil Procedure 12(f), a court “may order stricken from any
27   pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous
28   matter.” Fed. R. Civ. P. 12(f). “Motions to strike are generally disfavored and ‘should not

                                                    2
                                                                                  21-CV-433-CAB-DEB
     Case 3:21-cv-00433-CAB-DEB Document 27 Filed 08/23/21 PageID.370 Page 3 of 4



 1   be granted unless the matter to be stricken clearly could have no possible bearing on the
 2   subject of the litigation.’” Synopsys, Inc. v. Ubiquiti Networks, Inc., No. 17-CV-00561-
 3   WHO, 2017 WL 3485881, at *6 (N.D. Cal. Aug. 15, 2017) (quoting Platte Anchor Bolt,
 4   Inc. v. IHI, Inc., 352 F.Supp.2d 1048, 1057 (N.D. Cal. 2004)). “[C]ourts often require a
 5   showing of prejudice by the moving party as a condition to granting such relief.” Nestle
 6   USA, Inc. v. Crest Foods, Inc., No. LACV1607519JAKAFMX, 2017 WL 3267665, at *22
 7   (C.D. Cal. July 28, 2017) (internal quotation marks and citation omitted). “[T]he key to
 8   determining the sufficiency of pleading an affirmative defense is whether it gives plaintiff
 9   fair notice of the defense.” Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979)
10   (citing Conley v. Gibson, 355 U.S. 41, 47–48 (1957)). “[T]he ‘fair notice’ required by the
11   pleading standards only requires describing the defense in ‘general terms.’” Kohler v.
12   Flava Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir. 2015) (citing 5 Charles Alan Wright
13   & Arthur R. Miller, Federal Practice and Procedure § 1274 (3d ed. 1998)).
14         III.   Discussion
15         “[T]o be entitled to the presumption of truth, allegations in a complaint or
16   counterclaim may not simply recite the elements of a cause of action, but must contain
17   sufficient allegations of underlying facts to give fair notice and to enable the opposing party
18   to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Here,
19   Defendants’ counterclaims for declaratory judgment of non-infringement and invalidity of
20   the ‘662 Patent contain no factual allegations whatsoever, asserting only legal conclusions.
21   Accordingly, the counterclaims do not contain sufficient factual matter to state plausible
22   claims for relief.
23         Kaotica also moves to strike Defendants’ affirmative defenses of non-infringement
24   of the ‘662 Patent and ‘690 Patent (defenses 2 and 3), prosecution history estoppel (defense
25   4), invalidity (defense 5), laches, equitable estoppel, waiver, acquiescence or unclean hands
26   (defense 6), and lack of causation of damages (defense 7). Unlike with their counterclaims,
27   “Defendants must merely provide [Kaotica] fair notice of the issue involved through their
28   affirmative defenses.” Ameranth, Inc. v. Pizza Hut, Inc., No. 11-CV-1810 JLS (NLS),

                                                    3
                                                                                  21-CV-433-CAB-DEB
     Case 3:21-cv-00433-CAB-DEB Document 27 Filed 08/23/21 PageID.371 Page 4 of 4



 1   2012 WL 12918370, at *7 (S.D. Cal. June 26, 2012) (citing Wyshak, 607 F.2d at 827).
 2   Nevertheless, the boilerplate affirmative defense allegations here fail to satisfy even this
 3   less stringent standard. See Zissa v. County of Los Angeles, No. 2:18-cv-101745-CJC
 4   (JDEx), 2019 WL 8060086 at *2 (C.D. Cal. Mar. 7, 2019) (finding that “boilerplate
 5   recitations are not sufficient to put Plaintiff on fair notice of the basis of each affirmative
 6   defense”).
 7         IV.    Conclusion
 8         For the reasons set forth above, it is hereby ORDERED as follows:
 9         1. The motion to dismiss Defendants’ counterclaims is GRANTED;
10         2. The motion to strike Defendants’ affirmative defenses is GRANTED;
11         3. Defendants’ counterclaims for non-infringement and invalidity of the’662 Patent
12             are DISMISSED WITHOUT PREJUDICE
13         4. Affirmative defenses two through seven are STRICKEN with leave to amend;
14             and
15         5. Defendants may file an amended answer and counterclaims on or before
16             September 15, 2021.
17         It is SO ORDERED.
18   Dated: August 23, 2021
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                  21-CV-433-CAB-DEB
